Filed pursuant to Rule 433 Registration Statement No. 333-158199-10 FINANCIAL PRODUCTS FACT SHEET (T94) Offering Period: February 1, 2012 — February 22, 2012 13-month Digital Barrier Notes Linked the Russell 2000 ® Index and the Market Vectors Gold Miners ETF Return Profile  13-month Digital Barrier Notes linked to the performance of the Russell 2000® Index and the Market Vectors Gold Miners ETF  If the Final Level of each Underlying is greater than its Knock-In Level, the investor will benefit from the Fixed Payment Percentage at maturity  If a Knock-In Event occurs, the investor may receive an amount that is less than their principal amount and may lose their entire investment  If a Knock-In Event does not occur, the investor will receive an amount equal to their principal plus the Fixed Payment Percentage  Any payment on the securities is subject to the credit risk of the Issuer Terms & Knock-In Event Issuer: Credit Suisse AG (Credit Suisse), Nassau Branch Trade Date: Expected to be February 23, 2012 Settlement Date: Expected to be February 28, 2012 Underlyings: Russell 2000® Index & Market Vectors Gold Miners ETF Fixed Payment Percentage: Expected to be between [9.50-11.50]% (to be determined on the Trade Date). Redemption Amount: An amount in cash equal to the principal amount of the securities held multiplied by the sum of 1 plus the Underlying Return of the Lowest Performing Underlying. Lowest Performing Underlying: The Underlying with the lowest Underlying Return. Underlying Return: For each Underlying, calculated as follows: If a Knock-In Event does not occur, then the Underlying Return of such Underlying will equal the Fixed Payment Percentage. If a Knock-In Event occurs and (i) the Final Level of such Underlying is greater than or equal to its Initial Level, the Underlying Return will equal the Fixed Payment Percentage, (ii) the Final Level of the such Underlying is less than its Initial Level but greater than or equal to its Knock-In Level, then the Underlying Return will equal [(Final Level  Initial Level) / Initial Level] plus the Fixed Payment Percentage, or (iii) the Final Level of such Underlying is less than its Knock-In Level, then the Underlying Return will equal [(Final Level  Initial Level) / Initial Level]. Knock-In Level: Expected to be approximately 60% of the Initial Level Knock-In Event: A Knock-In Event occurs if the closing level of either Underlying is equal to or less than its Knock-In Level on any trading day during the Observation Period. Observation Period: The period from but excluding the Trade Date to and including the Valuation Date. Initial Level: The closing level of the Underlying on the Trade Date Final Level: The closing level of the Underlying on the Valuation Date. Valuation Date: March 25, 2013 Maturity Date: March 28, 2013 CUSIP: 22546TLY5 Benefits  Offers a Fixed Payment Percentage at maturity if the Final Level of each Underlying is greater than its Knock-In Level.  Reduced downside risk due to a 40% contingent buffer Hypothetical Returns at Maturity % Change in Lowest Performing Underlying Underlying Return of the Lowest Performing Underlying (Knock-In Event Occurs) (1) Redemption Amount per $1,000 Principal Amount (Knock-In Event Occurs) (1)(2) Underlying Return of the Lowest Performing Underlying (No Knock-In Event Occurs) (1) Redemption Amount per $1,000 Principal Amount (No Knock-In Event Occurs)(1)(2) 40% 10.50% $1,105 10.50% $1,105 30% 10.50% $1,105 10.50% $1,105 20% 10.50% $1,105 10.50% $1,105 10% 10.50% $1,105 10.50% $1,105 0% 10.50% $1,105 10.50% $1,105 -10% 0.50% $970 10.50% $1,105 -20% -9.50% $870 10.50% $1,105 -30% -19.50% $770 10.50% $1,105 -40% -29.50% $670 N/A N/A -50% -50% $500 N/A N/A -60% -60% $400 N/A N/A Assumes a Fixed Payment Percentage of 10.50% (the midpoint of the expected range) (to be determined on Trade Date). (2) The hypothetical Redemption Amounts set forth above are for illustrative purposes only and may not be the actual returns applicable to the investor. The numbers appearing in the table have been rounded for ease of analysis. Product Risks Investment may result in a loss of up to 100% of principal. The securities and the payment of any amount due on the securities are subject to the credit risk of Credit Suisse. The securities do not pay interest. The return on the securities is affected by the Final Level of the Lowest Performing Underlying and the occurrence of a Knock-In Event. Redemption Amount will be less than the principal amount if a Knock- In Event occurs and the Final Level of the Lowest Performing Underlying is less than its Initial Level by more than the Fixed Payment Percentage. In such case, the return will be based on the percentage change in the Lowest Performing Underlying. (See Additional Risk Considerations on the next page) Product Summary Horizon (years) 13-month Principal Repayment Principal at Risk Investment Objective Income Market Outlook Neutral FINANCIAL PRODUCTS FACT SHEET (T94) Offering Period: February 1, 2012 —
